Citation Nr: 0740077	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from March 
1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  There is no evidence of hearing loss during the veteran's 
period of active military service.  

2.  There is no medical evidence linking any current hearing 
loss disability to the veteran's period of active military 
service.  

3.  The veteran's periods of service in the National Guard 
are not active military service for the purpose of 
establishing service connection.  


CONCLUSION OF LAW

Hearing loss was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

If there was any other notice deficiency, the Board finds 
that the presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

With respect to the veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA Compensation and 
Pension examination.  The veteran was scheduled for such an 
examination, but failed to report .  The Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had a diagnosis of hearing 
loss during active military service or that any claimed 
hearing loss disorder may be related to any event in service.  
Additionally, the veteran has submitted private treatment 
records which indicate that his hearing loss is unrelated to 
his active military service.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; and VA medical treatment 
records.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim for service connection 
for a hearing loss.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during active military service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007). 

As noted above, the veteran has not been afforded a VA 
Compensation and Pension examination.  However, none is 
required.  An August 1984 periodic National Guard examination 
is of record and audiological evaluation was conducted and 
revealed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
50
60
LEFT
20
0
35
50
65

These results reveal that the veteran has a current hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  

That the veteran has a current hearing loss disability is not 
at question.  Rather, his claim for service connection fails 
because there is no medical evidence linking the veteran's 
current hearing loss to active military service.  The nature 
of the veteran's service is critical to the resolution of the 
claim.  A form DD 214 reveals that the veteran had active 
military service in the Air Force from March 1951 to November 
1952, a period of one year and 9 months.  This is the only 
period of active military service the veteran has.  There is 
no medical evidence of hearing loss during this period of 
service.  On the March 1951 entrance examination report the 
veteran's hearing was noted to be normal (15/15) on whispered 
voice testing.  In November 1952, separation examination of 
the veteran was conducted.  Again his hearing was normal 
(15/15) on both whispered voice and spoken voice testing.  

The earliest evidence showing any hearing loss are audiogram 
readings on the veteran's November 1963 National Guard 
examination report.  An August 1986 letter from a private 
otolaryngologist states that the veteran has "moderate high 
tone nerve type hearing loss in both ears with poor 
comprehension inherited from your father and made worse by 
noise in your work."  The Board questions the diagnosis that 
the condition is inherited as there was no evidence of 
hearing loss until approximately 1966, when the veteran would 
have been 36 years old.  

The veteran's period of Air Force service from March 1951 to 
November 1952 is his only period of active military service.  
The veteran did have a long career in the Tennessee Air 
National Guard.  A NGB From 22 reveals that he had service in 
the National Guard from December 1947 to February 1951 and 
from December 1952 to December 1987.  Although this form 
indicates almost 40 years of total service, it is also 
specific that there is only 1 year and 9 months of "active 
Federal service," which is the veteran's period of active 
military service in 1951 and 1952.  In written statements, 
the veteran indicates that his employment in the Air National 
Guard was full time being 40 hours a week.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

Active military, naval, or air service includes:  any period 
of active duty; any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty; or, period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d)(2007).

The term "active duty" includes full-time duty in the Armed 
Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) (West 
2002).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10) (West 
2002).  The term "active duty" means full-time duty in the 
Armed Forces, other than ACDUTRA. 38 U.S.C.A. § 101(21) (West 
2002).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2006).  With respect to members of the National 
Guard, ACDUTRA means full-time duty under section 316, 502, 
503, 505 of title 32, or the prior corresponding provisions 
of law.  38 U.S.C.A. § 101(22)(c) (West 2002).  INACDUTRA 
includes duty (other than full-time duty) performed by a 
member of the National Guard of any State, under 32 U.S.C. §§ 
316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4) (2006).  Any 
individual (1) who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA for training; and (2) who is disabled or dies from 
an injury or covered disease incurred while proceeding 
directly to or returning directly from such ACDUTRA or 
INACDUTRA shall be deemed to have been on ACDUTRA or 
INACDUTRA, as the case may be. 38 C.F.R. § 3.6(e) (2006).

The record must establish by a preponderance of the evidence 
that a claimant was disabled during ACDUTRA due to a disease 
or injury incurred or aggravated in the line of duty or he 
was disabled from an injury incurred or aggravated during 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The 
statutory presumptions do not apply to a period of ACDUTRA or 
INACDUTRA unless injury or disease was incurred during the 
period of ACDUTRA or injury was incurred during the period of 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); Paulson, 7 Vet. App. at 470; Mercado-Martinez, 11 
Vet. App. at 419.

The claimant bears the burden to present and support a claim 
of benefits. 38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record. When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2007).  Service connection is 
not legally merited when the disability results from a 
disease process during INACDUTRA.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993).

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

The evidence of record reveals that the veteran's hearing 
loss manifested in approximately 1966 when the veteran was a 
full time employee of the Tennessee Air National Guard.  
There is no evidence of record establishing that the veteran 
was at any point during this National Guard service on 
ACDUTRA or INACDUTRA under section 316, 502, 503, 505 of 
title 32.  Accordingly, the appellant is not a veteran with 
respect to his National Guard service and service connection 
cannot be granted.   

The veteran's  hearing loss did not manifest during his 
single period of active military service from March 1951 to 
March 1952, nor is there any evidence linking his hearing 
loss to that single period of active military service.  
Rather, as noted above it appears to be related to his 
service in the Air National Guard.  As this is not active 
military service within the meaning of the controlling law 
and regulations, service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hearing loss is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


